
	
		II
		111th CONGRESS
		2d Session
		S. 3160
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2010
			Mr. Feingold (for
			 himself and Mr. Specter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide information, resources, recommendations, and
		  funding to help State and local law enforcement enact crime prevention and
		  intervention strategies supported by rigorous evidence.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prevention Resources for Eliminating Criminal Activity
			 Using Tailored Interventions in Our Neighborhoods Act of
			 2010 or the PRECAUTION Act.
		2.PurposesThe purposes of this Act are to—
			(1)establish a
			 commitment on the part of the Federal Government to provide leadership on
			 successful crime prevention and intervention strategies;
			(2)further the
			 integration of crime prevention and intervention strategies into traditional
			 law enforcement practices of State and local law enforcement offices around the
			 country;
			(3)develop a
			 plain-language, implementation-focused assessment of those current crime and
			 delinquency prevention and intervention strategies that are supported by
			 rigorous evidence;
			(4)provide
			 additional resources to the National Institute of Justice to administer grants,
			 contracts, and cooperative agreements for research and development for
			 promising crime prevention and intervention strategies;
			(5)develop
			 recommendations for Federal priorities for crime and delinquency prevention and
			 intervention research, development, and funding that may augment important
			 Federal grant programs, including the Edward Byrne Memorial Justice Assistance
			 Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), grant programs
			 administered by the Office of Community Oriented Policing Services of the
			 Department of Justice, grant programs administered by the Office of Safe and
			 Drug-Free Schools of the Department of Education, and other similar programs;
			 and
			(6)reduce the costs
			 that rising violent crime imposes on interstate commerce.
			3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)CommissionThe
			 term Commission means the National Commission on Public Safety
			 Through Crime Prevention established under section 4(a).
			(2)Rigorous
			 evidenceThe term rigorous evidence means evidence
			 generated by scientifically valid forms of outcome evaluation, particularly
			 randomized trials (where practicable).
			(3)SubcategoryThe
			 term subcategory means 1 of the following categories:
				(A)Family and
			 community settings (including public health-based strategies).
				(B)Law enforcement
			 settings (including probation-based strategies).
				(C)School settings
			 (including antigang and general antiviolence strategies).
				(4)Top-tierThe
			 term top-tier means any strategy supported by rigorous evidence of
			 the sizable, sustained benefits to participants in the strategy or to
			 society.
			4.National
			 Commission on Public Safety Through Crime Prevention
			(a)EstablishmentThere is established a commission to be
			 known as the National Commission on Public Safety Through Crime
			 Prevention.
			(b)Members
				(1)In
			 generalThe Commission shall be composed of 9 members, of
			 whom—
					(A)3 shall be
			 appointed by the President, 1 of whom shall be the Assistant Attorney General
			 for the Office of Justice Programs or a representative of such Assistant
			 Attorney General;
					(B)2 shall be
			 appointed by the Speaker of the House of Representatives, unless the Speaker is
			 of the same party as the President, in which case 1 shall be appointed by the
			 Speaker of the House of Representatives and 1 shall be appointed by the
			 minority leader of the House of Representatives;
					(C)1 shall be
			 appointed by the minority leader of the House of Representatives (in addition
			 to any appointment made under subparagraph (B));
					(D)2 shall be
			 appointed by the majority leader of the Senate, unless the majority leader is
			 of the same party as the President, in which case 1 shall be appointed by the
			 majority leader of the Senate and 1 shall be appointed by the minority leader
			 of the Senate; and
					(E)1 shall be
			 appointed by the minority leader of the Senate (in addition to any appointment
			 made under subparagraph (D)).
					(2)Persons
			 eligible
					(A)In
			 generalEach member of the Commission shall be an individual who
			 has knowledge or expertise in matters to be studied by the Commission.
					(B)Required
			 representativesAt least—
						(i)2
			 members of the Commission shall be respected social scientists with experience
			 implementing or interpreting rigorous, outcome-based trials; and
						(ii)2
			 members of the Commission shall be law enforcement practitioners.
						(3)Consultation
			 requiredThe President, the Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, and the
			 majority leader and minority leader of the Senate shall consult prior to the
			 appointment of the members of the Commission to achieve, to the maximum extent
			 possible, fair and equitable representation of various points of view with
			 respect to the matters to be studied by the Commission.
				(4)TermEach
			 member shall be appointed for the life of the Commission.
				(5)Time for
			 initial appointmentsThe appointment of the members shall be made
			 not later than 60 days after the date of enactment of this Act.
				(6)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made, and shall be made not later than 60 days after the date
			 on which the vacancy occurred.
				(7)Ex officio
			 membersThe Director of the National Institute of Justice, the
			 Director of the Office of Juvenile Justice and Delinquency Prevention, the
			 Director of the Community Capacity Development Office, the Director of the
			 Bureau of Justice Statistics, the Director of the Bureau of Justice Assistance,
			 and the Director of Community Oriented Policing Services (or a representative
			 of each such director) shall each serve in an ex officio capacity on the
			 Commission to provide advice and information to the Commission.
				(c)Operation
				(1)ChairpersonAt
			 the initial meeting of the Commission, the members of the Commission shall
			 elect a chairperson from among its voting members, by a vote of
			 2/3 of the members of the Commission. The chairperson
			 shall retain this position for the life of the Commission. If the chairperson
			 leaves the Commission, a new chairperson shall be selected, by a vote of
			 2/3 of the members of the Commission.
				(2)MeetingsThe
			 Commission shall meet at the call of the chairperson. The initial meeting of
			 the Commission shall take place not later than 30 days after the date on which
			 all the members of the Commission have been appointed.
				(3)QuorumA
			 majority of the members of the Commission shall constitute a quorum to conduct
			 business, and the Commission may establish a lesser quorum for conducting
			 hearings scheduled by the Commission.
				(4)RulesThe
			 Commission may establish by majority vote any other rules for the conduct of
			 Commission business, if such rules are not inconsistent with this Act or other
			 applicable law.
				(d)Public
			 hearings
				(1)In
			 generalThe Commission shall hold public hearings. The Commission
			 may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers advisable to
			 carry out its duties under this section.
				(2)Focus of
			 hearingsThe Commission shall hold at least 3 separate public
			 hearings, each of which shall focus on 1 of the subcategories.
				(3)Witness
			 expensesWitnesses requested to appear before the Commission
			 shall be paid the same fees as are paid to witnesses under section 1821 of
			 title 28, United States Code. The per diem and mileage allowances for witnesses
			 shall be paid from funds appropriated to the Commission.
				(e)Comprehensive
			 study of evidence-Based crime prevention and intervention strategies
				(1)In
			 generalThe Commission shall carry out a comprehensive study of
			 the effectiveness of crime and delinquency prevention and intervention
			 strategies, organized around the 3 subcategories.
				(2)Matters
			 includedThe study under paragraph (1) shall include—
					(A)a review of
			 research on the general effectiveness of incorporating crime prevention and
			 intervention strategies into an overall law enforcement plan;
					(B)an evaluation of
			 how to more effectively communicate the wealth of social science research to
			 practitioners;
					(C)a review of
			 evidence regarding the effectiveness of specific crime prevention and
			 intervention strategies, focusing on those strategies supported by rigorous
			 evidence;
					(D)an identification
			 of—
						(i)promising areas
			 for further research and development; and
						(ii)other areas
			 representing gaps in the body of knowledge that would benefit from additional
			 research and development;
						(E)an assessment of
			 the best practices for implementing prevention and intervention
			 strategies;
					(F)an assessment of
			 the best practices for gathering rigorous evidence regarding the implementation
			 of intervention and prevention strategies; and
					(G)an assessment of
			 those top-tier strategies best suited for duplication efforts in a range of
			 settings across the country.
					(3)Initial report
			 on top-tier crime prevention and intervention strategies
					(A)DistributionNot
			 later than 18 months after the date on which all members of the Commission have
			 been appointed, the Commission shall submit a public report on the study
			 carried out under this subsection to—
						(i)the
			 President;
						(ii)Congress;
						(iii)the Attorney
			 General;
						(iv)the Chief
			 Federal Public Defender of each district;
						(v)the
			 chief executive of each State;
						(vi)the Director of
			 the Administrative Office of the Courts of each State;
						(vii)the Director of
			 the Administrative Office of the United States Courts; and
						(viii)the attorney
			 general of each State.
						(B)ContentsThe
			 report under subparagraph (A) shall include—
						(i)the
			 findings and conclusions of the Commission;
						(ii)a
			 summary of the top-tier strategies, including—
							(I)a review of the
			 rigorous evidence supporting the designation of each strategy as
			 top-tier;
							(II)a brief outline
			 of the keys to successful implementation for each strategy; and
							(III)a list of
			 references and other information on where further information on each strategy
			 can be found;
							(iii)recommended
			 protocols for implementing crime and delinquency prevention and intervention
			 strategies generally;
						(iv)recommended
			 protocols for evaluating the effectiveness of crime and delinquency prevention
			 and intervention strategies; and
						(v)a
			 summary of the materials relied upon by the Commission in preparation of the
			 report.
						(C)Consultation
			 with outside authoritiesIn developing the recommended protocols
			 for implementation and rigorous evaluation of top-tier crime and delinquency
			 prevention and intervention strategies under this paragraph, the Commission
			 shall consult with the Committee on Law and Justice at the National Academy of
			 Science and with national associations representing the law enforcement and
			 social science professions, including the National Sheriffs' Association, the
			 Police Executive Research Forum, the International Association of Chiefs of
			 Police, the Consortium of Social Science Associations, and the American Society
			 of Criminology.
					(f)Recommendations
			 regarding innovative crime prevention and intervention strategies
				(1)Submission
					(A)In
			 generalNot later than 30 days after the date of the final
			 hearing under subsection (d) relating to a subcategory, the Commission shall
			 provide the Director of the National Institute of Justice and the Attorney
			 General with recommendations on qualifying considerations relating to that
			 subcategory for selecting recipients of contracts, cooperative agreements, and
			 grants under section 5.
					(B)DeadlineNot
			 later than 13 months after the date on which all members of the Commission have
			 been appointed, the Commission shall provide all recommendations required under
			 this subsection.
					(2)Matters
			 includedThe recommendations provided under paragraph (1) shall
			 include recommendations relating to—
					(A)the types of
			 strategies for the applicable subcategory that would best benefit from
			 additional research and development;
					(B)any geographic or
			 demographic targets;
					(C)the types of
			 partnerships with other public or private entities that might be pertinent and
			 prioritized; and
					(D)any classes of
			 crime and delinquency prevention and intervention strategies that should not be
			 given priority because of a pre-existing base of knowledge that would benefit
			 less from additional research and development.
					(g)Final report on
			 the results of innovative crime prevention and intervention strategies
				(1)In
			 generalFollowing the close of the 3-year period for the
			 evaluation of an innovative strategy under section 5, the Commission shall
			 collect the results of the evaluation and shall submit a public report to the
			 President, the Attorney General, Congress, the chief executive of each State,
			 and the attorney general of each State describing each strategy funded under
			 section 5 and the results of the strategy. The report under this paragraph
			 shall be submitted not later than 5 years after the date of the selection of
			 the chairperson of the Commission.
				(2)Collection of
			 information and evidence regarding recipientsThe collection of
			 information and evidence by the Commission regarding each recipient of a
			 contract, cooperative agreement, or grant under section 5 shall be carried out
			 by—
					(A)ongoing
			 communications with the grant administrator at the National Institute of
			 Justice and other appropriate officers at other components of the Department of
			 Justice;
					(B)visits by
			 representatives of the Commission (including at least 1 member of the
			 Commission) to the site where the recipient of a contract, cooperative
			 agreement, or grant is carrying out the strategy funded under section 5, at
			 least once in the second and once in the third year of the contract,
			 cooperative agreement, or grant;
					(C)a review of the
			 data generated by the study monitoring the effectiveness of the strategy;
			 and
					(D)other means as
			 necessary.
					(3)Matters
			 includedThe report submitted under paragraph (1) shall include a
			 review of each strategy carried out with a contract, cooperative agreement, or
			 grant under section 5, detailing—
					(A)the type of crime
			 or delinquency prevention or intervention strategy;
					(B)where the
			 activities under the strategy were carried out, including geographic and
			 demographic targets;
					(C)any partnerships
			 with public or private entities through the course of the period of the
			 contract, cooperative agreement, or grant;
					(D)the type and
			 design of the effectiveness study conducted under section 5(b)(4) or section
			 5(c)(2)(C) for that strategy;
					(E)the results of
			 the effectiveness study conducted under section 5(b)(4) or section 5(c)(2)(C)
			 for that strategy;
					(F)lessons learned
			 regarding implementation of that strategy or of the effectiveness study
			 conducted under section 5(b)(4) or section 5(c)(2)(C), including
			 recommendations regarding which types of environments might best be suited for
			 successful replication; and
					(G)recommendations
			 regarding the need for further research and development of the strategy.
					(h)Personnel
			 matters
				(1)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of service for the Commission.
				(2)Compensation of
			 membersMembers of the Commission shall serve without
			 compensation.
				(3)Staff
					(A)In
			 generalThe chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
					(B)CompensationThe
			 chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
					(4)Detail of
			 Federal employeesWith the affirmative vote of
			 2/3 of the members of the Commission, any Federal
			 Government employee, with the approval of the head of the appropriate Federal
			 agency, may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status, benefits,
			 or privileges.
				(i)Contracts for
			 research
				(1)National
			 institute of justiceWith a 2/3 affirmative
			 vote of the members of the Commission, the Commission may select
			 nongovernmental researchers and experts to assist the Commission in carrying
			 out its duties under this Act. The National Institute of Justice shall contract
			 with the researchers and experts selected by the Commission to provide funding
			 in exchange for their services.
				(2)Other
			 organizationsNothing in this subsection shall be construed to
			 limit the ability of the Commission to enter into contracts with other entities
			 or organizations for research necessary to carry out the duties of the
			 Commission under this section.
				(j)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $5,000,000 to carry out this section.
			(k)TerminationThe
			 Commission shall terminate on the date that is 30 days after the date on which
			 the Commission submits the last report required by this section.
			(l)ExemptionThe
			 Commission shall be exempt from the Federal Advisory Committee Act.
			5.Innovative crime
			 prevention and intervention strategies
			(a)In
			 generalThe Attorney General may fund the implementation and
			 evaluation of innovative crime or delinquency prevention or intervention
			 strategies though coordinated initiatives, as described in subsection (b),
			 through grants authorized under subsection (c), or a combination of the
			 coordinated initiatives and grants.
			(b)Coordinated
			 initiatives
				(1)In
			 generalThe Attorney General, acting through the Director of the
			 National Institute of Justice, may coordinate efforts between the National
			 Institute of Justice and other appropriate components of the Department of
			 Justice to implement and rigorously evaluate innovative crime or delinquency
			 prevention or intervention strategies.
				(2)Selection of
			 strategiesThe Director of the National Institute of Justice, in
			 consultation with the heads of other appropriate components of the Department
			 of Justice, shall identify innovative crime or delinquency prevention or
			 intervention strategies that would best benefit from additional funding and
			 evaluation, taking into consideration the recommendations of the Commission
			 under section 4(f).
				(3)Program office
			 roleThe head of any appropriate component of the Department of
			 Justice, as determined by the Attorney General, may provide incentives under a
			 contract, cooperative agreement, or grant entered into or made by the
			 component, including a competitive preference priority and providing additional
			 funds, for a public or private entity to—
					(A)implement a
			 strategy identified under paragraph (2); or
					(B)participate in
			 the evaluation under paragraph (4) of the strategies identified under paragraph
			 (2).
					(4)National
			 institute of justice evaluation
					(A)In
			 generalThe Director of the National Institute of Justice may
			 enter into or make contracts, cooperative agreements, or grants to conduct a
			 rigorous study of the effectiveness of each strategy relating to which an
			 incentive is provided under paragraph (3).
					(B)Amount and
			 durationA contract, cooperative agreement, or grant under
			 subparagraph (A) shall be for not more than $700,000, and shall be for a period
			 of not more than 3 years.
					(C)Methodology of
			 studyEach study conducted under subparagraph (A) shall use a
			 study design that is likely to produce rigorous evidence of the effectiveness
			 of the strategy and, where feasible, measure outcomes using available
			 administrative data, such as police arrest records, so as to minimize the costs
			 of the study.
					(c)Grants
			 authorized
				(1)In
			 generalThe Director of the
			 National Institute of Justice may make grants to public and private entities to
			 fund the implementation and evaluation of innovative crime or delinquency
			 prevention or intervention strategies. The purpose of grants under this
			 subsection shall be to provide funds for all expenses related to the
			 implementation of such a strategy and to conduct a rigorous study on the
			 effectiveness of that strategy.
				(2)Grant
			 distribution
					(A)PeriodA
			 grant under this subsection shall be made for a period of not more than 3
			 years.
					(B)AmountThe
			 amount of each grant under this subsection—
						(i)shall be
			 sufficient to ensure that rigorous evaluations may be performed; and
						(ii)shall not exceed
			 $2,000,000.
						(C)Evaluation
			 set-aside
						(i)In
			 generalA grantee shall use not less than $300,000 and not more
			 than $700,000 of the funds from a grant under this subsection for a rigorous
			 study of the effectiveness of the strategy during the 3-year period of the
			 grant for that strategy.
						(ii)Methodology of
			 study
							(I)In
			 generalEach study conducted under clause (i) shall use an
			 evaluator and a study design approved by the employee of the National Institute
			 of Justice hired or assigned under subsection (e) and, where feasible, measure
			 outcomes using available administrative data, such as police arrest records, so
			 as to minimize the costs of the study.
							(II)CriteriaThe
			 employee of the National Institute of Justice hired or assigned under
			 subsection (e) shall approve—
								(aa)an
			 evaluator that has successfully carried out multiple studies producing rigorous
			 evidence of effectiveness; and
								(bb)a
			 proposed study design that is likely to produce rigorous evidence of the
			 effectiveness of the strategy.
								(III)ApprovalBefore
			 a grant is awarded under this subsection, the evaluator and study design of a
			 grantee shall be approved by the employee of the National Institute of Justice
			 hired or assigned under subsection (e).
							(D)Date of
			 awardNot later than 6 months after the date of receiving
			 recommendations relating to a subcategory from the Commission under section
			 4(f), the Director of the National Institute of Justice shall award all grants
			 under this subsection relating to that subcategory.
					(E)Type of
			 grantsOne-third of the grants made under this subsection shall
			 be made in each subcategory. In distributing grants, the recommendations of the
			 Commission under section 4(f) shall be considered.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $18,000,000 to carry out subsections (b) and (c).
			(e)Dedicated
			 staff
				(1)In
			 generalThe Director of the National Institute of Justice shall
			 hire or assign a full-time employee to oversee the contracts, cooperative
			 agreements, and grants under this section.
				(2)Study
			 oversightThe employee of the National Institute of Justice hired
			 or assigned under paragraph (1) shall be responsible for ensuring that
			 recipients of a contract, cooperative agreement, or grant under this section
			 adhere to the study design approved before the contract, cooperative agreement,
			 or grant was entered into or awarded.
				(3)LiaisonThe
			 employee of the National Institute of Justice hired or assigned under paragraph
			 (1) may be used as a liaison between the Commission and the recipients of a
			 contract, cooperative agreement, or grant under this section. The employee
			 shall be responsible for ensuring timely cooperation with Commission
			 requests.
				(4)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $150,000 for each of fiscal years 2010 through 2014 to carry out this
			 subsection.
				(f)ApplicationsA
			 public or private entity desiring a contract, cooperative agreement, or grant
			 under this section shall submit an application at such time, in such manner,
			 and accompanied by such information as the Director of the National Institute
			 of Justice or other appropriate component of the Department of Justice may
			 reasonably require.
			(g)Cooperation
			 with the CommissionA person entering into a contract or
			 cooperative agreement or receiving a grant under this section shall cooperate
			 with the Commission in providing the Commission with full information on the
			 progress of the strategy being carried out with a contract, cooperative
			 agreement, or grant under this section, including—
				(1)hosting visits by
			 the members of the Commission to the site where the activities under the
			 strategy are being carried out;
				(2)providing
			 pertinent information on the logistics of establishing the strategy for which
			 the contract, cooperative agreement, or grant under this section was received,
			 including details on partnerships, selection of participants, and any efforts
			 to publicize the strategy; and
				(3)responding to any
			 specific inquiries that may be made by the Commission.
				6.FundingSection 524(c) of title 28, United States
			 Code, is amended by adding at the end the following:
			
				(12)For the first full fiscal year after
				the date of enactment of the PRECAUTION
				Act, and each fiscal year thereafter through the end of the fifth
				full fiscal year after such date of enactment, there is appropriated to the
				Attorney General from the Fund $4,750,000 to carry out the
				PRECAUTION
				Act.
				.
		
